110 U.S. 215 (1884)
VINAL
v.
WEST VIRGINIA OIL & OIL LAND COMPANY.
Supreme Court of United States.
Submitted January 10th, 1884.
Decided January 21st, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF WEST VIRGINIA.
Mr. John A. Hutchinson for plaintiff in error.
Mr. N. Goff, Jr., for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is affirmed. One partner cannot recover his share of a debt due to the partnership in an action at law, prosecuted in his own name alone against the debtor. That is the only question presented by the bill of exceptions in this case. The refusal of the court below to grant a new trial is not reviewable here.
Affirmed.